      Case 3:20-cr-02098-DMS Document 50 Filed 05/18/21 PageID.163 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                No. CR 20-CR-2098-DMS
10
                Plaintiff,                    ORDER CONTINUING
11                                            SURRENDER DATE TO JUNE 11,
                       v.                     2021 AT 12:00 P.M.
12
     ANTHONY MURGUIA,
13
                Defendant.
14
15
16        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED AS FOLLOWS:
17        Defendant Anthony Murguia’s ex parte application to continue his surrender
18 date is GRANTED. Mr. Murguia shall surrender to the United States Marshals or to a
19 designated Bureau of Prisons Facility by 12:00 p.m. on June 11, 2021.
20        IT IS SO ORDERED.
21
22
23 Dated: May 18, 2021
24
25
26
27
28
